Title: General Orders, 17 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Monday July 17th 1780
						
							Parole Europe 
							 Countersigns S. B.—Watchword Diligence
						
					
					[Officers] Of the Day Tomorrow[:] Colonel Shreve[,] Lieutenant Colonel Conway[,] Brigade Major Van Lear
					Lieutenant James McCulloch of the 5th Pennsylvania regiment is Appointed Quarter Master to the same from the 1st of June last vice Lieutenant Lytle on extra service.
					The superintendant of Cattle or live stock with the Army is in future on every Monday morning to make Return to the Commissary General of Issues of the number of Cattle Sheep or other live stock received and delivered by him the preceeding Week and also of the Number on Hand in order that such Return may be Inserted in the weekly return of Stores Issued and on Hand and the State of the Supplies of every kind from Time to Time be exactly known to the Commander in Chief.
					A Waggoner from the drafts of the first pennsylvania brigade to be sent to the Marquis De La Fayette.
					A Serjeant Corporal and Twelve men from Hand’s and Maxwell’s Brigades to be sent to Major Bruin’s Quarters 6 o’clock Tomorrow morning with their Arms and two Days Provision: Mr Shute will give them directions.
					The Commander in Chief requests that in forming the Light Companies the most particular Attention may be paid to the choice of the noncommission’d officers.
					He wishes the Size of the Men to be from five feet eight to five feet ten Inches mostly the latter.
					The Commander in Chief has observed with pain, that a mistake which was natural and excuseable in the Commencement of the Army still prevails among many officers; That of attending only to what they call the Essentials and neglecting the Minutiæ of military service. It is high time at this advanced Period of our Establishment after having made War more than Five years to discard ideas which only suited the inexperience of a new Formation and to Adopt those principles which prevail in European Armies: the result of long Practice and Experience Truly speaking there is nothing unessential and many of those things which seem to be regarded as such by being neglected may involve the fate of an Army.
					Our System has been simplified as much as it would bear and everything of useless ornament has been rejected what remains therefore ought to be rigidly observed.
					We shall soon have occasion to act in Conjuncton with the troops of

our Allies who to all the superior Qualities add a scrupulous exactness in those Matters in which We are defective and on which they Justly set a high value.
					It will not be enough that we Possess those Military Virtues, that Bravery Patience and Obedience which distinguish our Troops. The Credit of our Arms will greatly depend on a punctilious observance of the minutest parts of Military duty.
					Notwithstanding the pains that have been repeatedly taken to impress the Necessity of Exactness in the Service of Guards, there is Still a mortifying deficiency though acknowledged to be of the greatest Importance—Our Sentinels are peculiarly delinquent consulting neither what is necessary to appearance nor security.
					The General exhorts the Officers of every Rank to be indefatigable in their Exertions to correct these defects.
					Soldiers who have so many excellent qualities ought not to suffer the merit of them to be sullied or diminished by a negligence of things which to Wish is to attain.
					An American Soldier equal in Bravery, in Capacity equal, superior in Patience Fortitude and Patriotism to any other should scorn to be Inferior in anything.
					It is hoped the Troops will be particularly Zealous in their Exercise and Manœuvres and that the Recruits will be instructed with the utmost Care and Diligence strictly conforming to the Regulations.
					
						After Orders
						Two Captains from the Park of Artillery to attend the General Court Martial whereof Colonel Butler is President vice Captains Irvine and Steel.
						The Companies of Light Infantry are to parade for Inspection on the Grand Parade tomorrow at the time order’d.
					
				